Citation Nr: 1133652	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling as of April 30, 1993, and as 50 percent disabling as of August 25, 2003. 

2.  Entitlement to service connection for an undiagnosed illness manifested by a respiratory disability and a skin disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to September 1971 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from July 2002, November 2007, and April 2008 rating decisions, and a June 2007 statement of the case of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

The Veteran requested a hearing before the Board in his July 2009 substantive appeal.  The requested hearing was scheduled for January 2010 and there is a notation that the Veteran did not report for the hearing.  However, in a written statement dated in August 2009, prior to his scheduled hearing, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704 (2010).  Therefore, the Board will proceed with adjudication of these issues.

Additionally, the Veteran has submitted lay evidence and Social Security Administration (SSA) records indicating that he can no longer work and is currently in receipt of SSA disability benefits due to his psychiatric disability.  The Board interprets those statements as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU). The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for his psychiatric disorder.  Therefore, his TDIU claim is part of the psychiatric claim and the Board has jurisdiction over both issues.

The issues of entitlement to service connection for an undiagnosed illness manifested by a skin and respiratory disability and entitlement to TDIU are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the Veteran's service-connected psychiatric disorder was manifested by anxiety and depression productive of no more than mild social and industrial impairment.  The psychiatric disorder was not productive of definite impairment in the ability to establish or maintain effective and wholesome relationships with people or definite industrial impairment.

2.  From November 7, 1996, to March 10, 2000, the Veteran's psychiatric disorder was manifested by anxiety and depression productive of no more than mild social and occupational and industrial impairment.  The evidence does not show definite impairment in the ability to establish or maintain wholesome relationships, definite industrial impairment, or a decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss.

3.  From March 10, 2000, to August 8, 2002, the Veteran's psychiatric disorder was productive of no more than occupational and social impairment with occasional decrease in work efficiency with intermittent inability to perform occupational tasks with depression, anxiety, sleep impairment, suspiciousness, weekly panic attacks, and mild memory loss, but with otherwise satisfactory routine behavior, self-care, and normal conversation. 

4.  From August 8, 2002, to June 6, 2009, the Veteran's psychiatric disorder was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

5.  Since June 6, 2009, the Veteran's psychiatric disorder has been productive of no more than occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation and near-continuous panic or depression.  

6.  The competent evidence of record does not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected psychiatric disorder so as to render impractical the application of the regular schedular standards at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a psychiatric disorder for the period prior to March 10, 2000, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (1997); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411(2010). 

2.  The criteria for a 30 percent rating, but not higher, for the period from March 10, 2000, to August 8, 2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (1997); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411(2010). 

3.  The criteria for a 50 percent rating, but not higher for the period from August 8, 2002, to August 25, 2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (1997); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411(2010). 

4.  The criteria for a rating in excess of 50 percent for the period from August 25, 2003, to June 6, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (1997); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411(2010). 

5.  The criteria for a rating in excess of 70 percent for the period since June 6, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (1997); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411(2010).

6.  The criteria for referral for consideration of an increased rating for a psychiatric disorder on an extra-schedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

During the pendency of this appeal, the criteria for rating psychiatric disabilities were revised, effective November 7, 1996.  See 61 Fed. Reg. 52,695 -52,702 (1996).  The Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the Veteran.  However, the amended version of the criteria will only be applied from the effective date of the change.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); Bernard v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 9411 used for the rating of posttraumatic stress disorder, as in effect prior to November 7, 1996, a 10 percent rating was warranted when the psychiatric symptoms were less than the criteria for the 30 percent rating, with emotional tension or other evidence of nervousness productive of mild social and industrial impairment.  A 30 percent rating was warranted when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and when psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was considerably impaired, and by reason of the psychoneurotic symptoms, the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  A 70 percent rating was warranted when the ability to maintain effective or favorable relationships was severely impaired and when the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain and retain employment.  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community, or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or when the veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 (1996).  Although poor contact with other human beings may be indicative of emotional illness, social inadaptability was to be evaluated only as it affected industrial adaptability.  38 C.F.R. § 4.129 (1996). 

The term "definite" in 38 C.F.R. § 4.132 meant "distinct, unambiguous, and moderately large in degree."  It represented a degree of social and industrial inadaptability that was "more than moderate but less than rather large."  VAOPGCPREC 9-93 (1993), 59 Fed. Reg. 4752 (1994); Hood v. Brown, 4 Vet. App. 301 (1993).

Under the General Rating Formula for Mental Disorders, as in effect from November 7, 1996, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationship.  A maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

As the amended version of the criteria, effective November 7, 1996, are only applicable from the effective date of the change, the Board will first consider entitlement to an increased initial rating for PTSD for the period prior to November 7, 1996, based on the rating criteria in effect prior to November 7, 1996.  Then, the Board will consider entitlement to a rating in excess of 10 percent for PTSD for the period from November 7, 1996, to August 25, 2003, and entitlement to a rating in excess of 50 percent for the period from August 25, 2003, based on both the old and revised rating criteria and apply the version most favorable to the Veteran.

For the Period Prior to November 7, 1996

Prior to November 7, 1996, the Veteran's PTSD was rated as 10 percent disabling.  

VA medical records show that in September 1991, while seeking treatment for an unrelated elbow disability, the Veteran reported recently having a short fuse and getting into a lot of arguments.  He was assessed with alteration in coping.  In January 1993, the Veteran reported irritability, sleep changes, a depressed mood, and occasional nightmares.  He began receiving individual therapy during which he reported anxiety, depression, somatic complaints, and problems in living.  He reported longstanding marital distress.  He denied thoughts of harm to self or others and appeared motivated for treatment.  In March 1993, the Veteran reported long-standing marital dissatisfaction and was particularly concerned with his wife's alcohol abuse.  In April 1993, the Veteran reported mild improvement in mood and some improvement in day-to-day interaction with his wife, but he remained pessimistic about the long-term outlook for his marriage.  He reported issues concerning his wife's alcohol abuse problem, noting that she had changed her mind about getting help; her job stability; and strain within the family, noting that he and his wife each had a child from a previous marriage.  Nevertheless, he managed his irritability and anger more effectively.  His sleep was still poor and he was troubled by fatigue.  He maintained an interest in hobbies such as restoring cars, collecting artifacts, and reading.  He had thoughts of escape but no thoughts of harm.  In May 1993, the Veteran was concerned about the behavior of his daughters, his father's health, his own stomach problems, and continued friction in his marriage.  He and his wife arranged hospital treatment for their daughters.  The Veteran felt good about giving support to his parents.

On VA examination in November 1993, the Veteran reported feelings of frustration, anger, helplessness, and hopelessness, and reported that the anger became rage.  He felt that the government "experimented" with him, stating that he was convinced that pills he took in service were poison.  He reported that he was constantly worried and preoccupied with dying due to the side effects of the medication.  He experienced depression that was preventing him from sleeping.  Due to his work with the fire department, the Veteran was constantly exposed to smoke which brought back recollections from his service in the Gulf.  He reported two marriages and indicated that his current wife was threatening him with divorce if he did not seek treatment for his symptoms, specifically his feelings of guilt, anger, rage, and rejection; depression; flashbacks and recollections of service in Kuwait; and, paranoid ideations relating to the pills he took.  The Veteran also reported problems with his three children.

On mental status examination, the Veteran was very angry but superficially tried to get along with the examiner.  He was spontaneous with giving information and exhibited mild paranoid feelings when talking about the pills.  He appeared very anxious but his attitude was cooperative.  Eye contact was good and his activity was noted as somewhat normal.  Speech was normal and there was no evidence of psychotic behavior.  Flashbacks were present and disrupted his social life and family life to the point that his wife demanded that he go for treatment.  There was no suicidal ideation, homicidal ideation, or hallucinations.  The Veteran admitted to poor impulse control in his ability to deal with daily stressors.  Memory appeared to be intact.  Judgment and insight were fair.

Under the old schedular criteria for PTSD, the objective evidence shows that the Veteran suffered from anxiety and depression that were productive of only mild social and industrial impairment.  The Veteran did not exhibit psychotic behavior nor did he have suicidal ideation, homicidal ideation, or hallucinations.  He maintained an interest in hobbies such as restoring cars, collecting artifacts, and reading, and appeared to have a good relationship with his parents, whom he felt good about supporting.  While the Veteran reported family-related stress and reported that his psychiatric symptoms affected his marriage, ongoing treatment records from individual therapy indicate familial stress related to the Veteran's then-wife's alcohol abuse and his daughters' behavior rather than the Veteran's PTSD symptoms.  Moreover, while the Veteran did report experiencing flashbacks at work due to smoke exposure, he did not report any impairment in his ability to perform his duties as a result of those symptoms.  The Board finds that the evidence does not show that the Veteran experienced definite industrial impairment due to psychiatric symptoms resulting in reduction in initiative, flexibility, efficiency, and reliability

Accordingly, the Board finds that the Veteran did not have definite impairment in the ability to establish or maintain effective and wholesome relationships with people, nor did he suffer from definite industrial impairment for the period prior to November 7, 1996.  Thus, an initial rating in excess of 10 percent for the period prior to November 7, 1996 is not warranted under the old schedular criteria for Diagnostic Code 9411.  The preponderance of the evidence is against the claim for a rating greater than 10 percent prior to November 7, 1996, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the Period From November 7, 1996, to August 25, 2003

For the period from November 7, 1996, to August 25, 2003, the Veteran's PTSD was rated as 10 percent disabling.  There are no records showing psychiatric treatment or complaints between November 1993 and March 2000.

In a March 2000 employer memorandum, it was noted that the Veteran was frequently unable to stay awake at work and experienced other personal problems.   He was referred for medical and psychiatric determinations of fitness for duty in March 2000.  On psychiatric examination, it was noted that he was experiencing difficulties maintaining work performance.  The Veteran's chief complaint was significant family stress.  He reported a two year history of decline in function characterized by generalized apathy that drove him to want to stay in bed and sleep all day long.  He was living with his parents and taking care of his sick father since separating from his wife 11 months prior.  He reported psychiatric treatment 18 months prior which involved trials of Prozac and Paxil, but he was non-compliant with follow up and was not on any psychiatric medications at the time of the examination.  He reported low energy, generalized fatigue, increased sleep, feelings of hopelessness and frustration, and frequent negative thoughts.  He denied suicidal or homicidal ideation, anxiety, hallucinations, or paranoia.  He reported feeling better when he was at work.  

Mental status examination revealed the Veteran to be casually dressed with good eye contact.  He was cooperative and speech was clear and coherent.  Affect was blunted and the Veteran described his mood as depressed.  Thought processes were goal directed and there was no evidence of psychotic symptoms.  The Veteran was fully alert, oriented, and cognitively intact with good insight and judgment.  Mild to moderate major depression was diagnosed and further psychiatric treatment was recommended.  The Veteran was found to be psychiatrically fit for duty without restrictions.

During the March 2000 medical fitness for duty determination, it was noted that the Veteran was suffering from significant daytime somnolence and had excessive absenteeism.  He denied impairment in his activities of daily living despite generalized apathy and fatigue.  He was not participating in activities outside of work and supporting his parents.  Based on physical disabilities,  the Veteran was found to have significant medical disability and to demonstrate a medical disqualifier.  It was noted that his depression also undermined his functional capacity.

An employer memorandum dated in October 2000 indicates that the Veteran was found sleeping in his car slumped over the steering wheel, sweating profusely, with the windows rolled up and the car off.  The car keys were not inside the vehicle.  When asked why he was sleeping in the car, the Veteran gave two different responses, one being that he was getting ready to leave and the other being that it was hot outside so he got inside his vehicle.  He was thought to be under the influence of substances and was thereafter required to submit to toxicology testing.  The memorandum also notes that the Veteran was being disciplined for reporting to work two and a half hours late and that he had reported to duty on numerous occasions without being clean-shaven and without his proper name tag and badge on his uniform.  In June 2002, the Veteran was put on light duty at work due to a lung disability.

A review of VA medical records reveals that in January 2001 the Veteran did not have any specific complaints and just wanted to talk about his medical conditions.  He reported that he was recently divorced nine months prior.  His affect was anxious but mental status examination was otherwise normal.  An adjustment disorder with depressed mood was diagnosed and a GAF score of 45 was assigned.  

In July 2002, the Veteran's symptoms were compounded by the recent deaths of his mother, father, and brother.  He denied suicidal ideation, homicidal ideation, and hallucinations.  He reported three to four hours of sleep with early morning awakening.  His interests were fair in that he enjoyed watching television and spending time with his dogs.  Energy was low and he felt hopeless and helpless at times.  He was not acutely psychotic or confused.  He was in a paramedic uniform and well groomed.  Speech was normal, mood was sad, and affect was appropriate to mood.  Thought content was non-delusional and thought processes were goal-directed.  Major depression with anxiety was diagnosed.  The Veteran denied suicidal or homicidal plans, nightmares, anxiety, paranoia, nervousness, isolation, worthlessness, lack of support systems, hallucinations, problems holding a job, or problems with relationships or intimacy. 

During an August 2002 psychological consultation, the Veteran reported ongoing interpersonal difficulties with his ex-wife and her present boyfriend, and his surviving siblings.  The Veteran reported having a close relationship with his parents and his brother before their passing.  With respect to his surviving siblings, the Veteran reported a distant, conflict-ridden relationship and a long-standing dislike of them.  The Veteran reported that even though he was divorced from his second wife, he continued to maintain contact with her and felt protective of her.  He did admit to approaching his ex-wife's boyfriend while the boyfriend was working and making embarrassing public comments about him.  He also reported a physical altercation with the ex-wife's boyfriend.  He noted that his ex-wife had sought a restraining order against him two years prior but that one was not issued, due, in part, to the fact that the ex-wife actively sought to maintain contact with the Veteran via telephone calls.  The Veteran was working full-time with the fire department where he had worked for 23 years, although he was assigned to light duty due to respiratory problems.  The Veteran reported a weekend hospitalization after attempting to discontinue Xanax which resulted in severe withdrawal symptoms.  The Veteran reported that he was hospitalized after stating that his symptoms were so severe that he considered killing himself but clarified that he was not suicidal at the time but was instead expressing a desire to kill himself as an expression of the intensity of his distress due to withdrawal symptoms.  

On mental status examination, mood was tense and irritable and affect was restricted and mood-congruent.  Themes of persecution and betrayal were present in speech content.  Speech rate, tone, volume, and prosody were within normal limits.  The Veteran was adequately groomed.  Receptive and expressive language were normal and there was no evidence of motor impairment.  The Veteran denied past or present suicidal ideation, although the examiner noted that the Veteran endorsed suicidal ideation on psychological testing.  The Veteran denied homicidal ideation and hallucinations.

The VA psychologist found that the Veteran's history and testing results revealed a well-defined pattern of paranoia and interpersonal difficulties, combined with mood dysregulation and substance abuse.  The psychologist found that the Veteran's ability to establish rewarding interpersonal relationships was compromised by his underlying anger and hostility, poor self-esteem and deep sense of inadequacy, and ineffective coping strategies.  The Veteran was noted to present with clinically significant depression marked by sadness, anhedonia, and disturbance of sleep and appetite.  The psychologist found that, despite the recent deaths in his family, the Veteran's depressive symptoms were more consistent with a diagnosis of Major Depression as opposed to bereavement.  The psychologist diagnosed alcohol dependence, chronic, continuous; benzodiazepine dependence, chronic, continuous; Major Depressive Disorder, recurrent, moderate to severe; polysubstance dependence, in early sustained remission; and, provisionally, paranoid personality disorder.  A GAF score of 50 was assigned.

Also in August 2002, the Veteran attended a VA psychiatric appointment during which he complained of poor sleep.  He reported the recent deaths of his family members and concerns about work, as he had been put on light duty to his lung disability and was worried about his job duties being decreased even further.  He complained of poor, fragmented sleep, noting that he awoke three to four times a night and felt tired most of the day with no motivation.  He did notice an improvement in his mood since starting Remeron six weeks prior.  He denied psychosis and suicidal and homicidal ideation.  He reported a persistent depressed/dysphoric mood during the past 30 days but denied panic attacks, phobias, obsessions/compulsions, cognitive problems, suicide attempts, and violent or assaultive behavior.  On mental status examination, the Veteran was calm and cooperative, well dressed, and maintained good eye contact.  Mood and affect were depressed.  Quality and content of speech and thought and perception were unremarkable.  Memory function was intact and there was no evidence of impaired attention or impaired concentration.  Capacity for judgment and insight was fair.  Major depressive disorder and alcohol abuse were diagnosed.  A GAF score of 55 was assigned.

Thereafter, between October 2002 and March 2003, the Veteran continued to complain of depression, lack of motivation, lack of energy, isolation, poor social interaction, and problems with his daughters.  Mental status examination was essentially normal and GAF scores ranged from 50 to 55.  In February 2003 he reported that his mood was slightly better but he was feeling lonely as he did not have any friends or a companion.  He reported that he was able to continue work but had a lack of interest in the things he usually did.  In March 2003, the Veteran reported that he had not slept in two days but was sleeping better with recent adjustments to his medications.  It was noted that most of the Veteran's complaints related to his medical problems.  Toxicology testing was positive for cocaine.  He was diagnosed with MDD secondary to chronic medical condition.  

Initially, based on the foregoing, the Board finds that the pertinent clinical and lay evidence of record, indicates that from March 10, 2000, to August 8, 2002, the Veteran's psychiatric symptoms were mild to moderate in nature.  In so finding, the Board considers it significant that in March 2000, some difficulties maintaining work performance were noted and the Veteran was found have major depression that was mild to moderate in severity.  In addition, a separate physician determined in March 2000 that the Veteran's depression undermined his functional capacity, and in October 2000, it was noted that the Veteran had on occasion presented for work unshaven and without the proper uniform.  The Board finds that the evidence collectively demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to various symptoms, as required for a 30 percent rating under Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.

With respect to whether the Veteran's disability warranted more than a 30 percent disability rating for the period from March 10, 2000, to August 8, 2002, the Board finds that the preponderance of the evidence from that period weighs against such a finding under both the old criteria and the revised criteria.  As it relates to the old schedular criteria for psychiatric disorders, the Board finds that the evidence does not show considerable impairment in the ability to establish or maintain effective or favorable relationships with people or considerable industrial impairment.  The record as a whole shows that the Veteran supported his ill parents and had close relationships with both of them and his brother prior to their deaths.  The Veteran also maintained a relationship with his ex-wife and felt protective of her.  Additionally, the Board finds that the evidence supports that the Veteran's overall functional limitations were attributable, at least in large part, to his nonservice-connected physical disabilities.  A March 2000 medical fitness for duty determination found the Veteran to have significant medical disability and to demonstrate a medical disqualifier based on physical disabilities and in June 2002, the Veteran was put on light duty status due to a lung disability.  In contrast, a March 2000 psychiatric medical fitness for duty determination found the Veteran fit for duty with no limitations.  Thus, the Board finds that a rating in excess of 30 percent is not warranted under the old schedular criteria for Diagnostic Code 9411. 

Similarly, the Board finds that a rating in excess of 30 percent is not warranted under the revised schedular criteria for rating mental disorders in effect from November 7, 1996.  The Board notes that during the relevant period, mental status examination was normal and the Veteran denied suicidal or homicidal ideation, anxiety, hallucinations, or paranoia.  Additionally, the Board finds that the evidence supports that the Veteran's overall functional limitations were attributable, at least in large part, to his nonservice-connected physical disabilities.  Moreover, in July 2002, the Veteran was well groomed, interests were fair, and he denied suicidal or homicidal plans, nightmares, anxiety, paranoia, nervousness, isolation, worthlessness, lack of support systems, hallucinations, problems holding a job, or problems with relationships or intimacy.  The Board acknowledges that a GAF score of 45 was assigned in January 2001.  However, at that time, the Veteran's concerns related to his medical conditions and the Board considers it significant that the Veteran's contemporaneous mental status examination was normal other than having an anxious affect.  Therefore, the Board finds that the Veteran's service-connected symptoms of his psychiatric disorder were mild to moderate in nature and, alone, were not sufficient to warrant a rating in excess of 30 percent for the Veteran's psychiatric disorder.  The evidence does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Therefore, the Board finds that a rating in excess of 30 percent is not warranted under the new schedular criteria.

The aforementioned lay and clinical findings collectively indicate that, from March 10, 2000, to August 8, 2002, the Veteran was not occupationally and socially impaired to the extent that a rating in excess of 30 percent was warranted under either the old criteria or the revised criteria.

Next, the Board finds that the pertinent clinical and lay evidence of record, indicates that from August 8, 2002, the Veteran's overall psychiatric symptoms were moderate to moderately severe in nature.  In so finding, the Board considers it significant that in August 2002, a VA psychologist found that the Veteran displayed a restricted affect and that his ability to establish rewarding interpersonal relationships was compromised by psychiatric symptoms.  At that time, he was assigned a GAF score of 50.  Thereafter, the Veteran reported ongoing disturbances of mood and motivation, loneliness, and was assigned GAF scores between 50 and 55.

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995). 

Under DSM-IV, a GAF score of 41-50 generally indicates serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  A GAF score of 51-60 generally indicates moderate symptoms (flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or coworkers). 

The Board finds that the Veteran's assigned GAF scores, together with the August 2002 VA psychologist's findings and the subsequent VA treatment records showing ongoing disturbances of mood and motivation, collectively more nearly approximate occupational and social impairment with reduced reliability and productivity due to various symptoms, as required for a 50 percent rating under the revised schedular criteria for rating mental disorders. 

With respect to whether the Veteran's disability warranted more than a 50 percent disability rating, the Board finds that finds that the preponderance of the evidence from August 8, 2002, to August 25, 2003, weighs against such a finding.  As it relates to the old schedular rating criteria, the evidence does not show severe impairment in the ability to maintain effective or favorable relationships and severe impairment in the ability to obtain and retain employment.  While the Veteran reported a lack of friends and some problems with relatives, the record shows that he was close with his brother and parents before their passing.  In addition, the evidence shows overall functional limitations were more attributable to his nonservice-connected physical disabilities and the evidence during the relevant period does not indicate severe impairment in the ability to obtain or retain employment due to psychiatric symptoms.  Therefore, the Board finds that a higher 70 percent rating is not warranted under the old schedular criteria.

With respect to the revised schedular criteria for rating mental disorders, the evidence during the relevant period shows complaints primarily related to a lack of motivation and interest, which is contemplated in the 50 percent rating.  Moreover, while the Veteran reported a lack of friends and some problems with relatives, the record during the relevant appeals period shows that he was close with his brother and parents before their passing.  Furthermore, despite the Veteran's report of a physical altercation with his ex-wife's boyfriend, it appears that it was a single occurrence some time earlier, and the record does not otherwise show any episodes of violence during the relevant period under consideration.  Nor was the Veteran shown to have any obsessional rituals that interfered with routine activities, speech that was intermittently illogical or obscure, panic attacks, memory loss of his own name or that of relatives, or neglect of personal hygiene.  There were some reports that he appeared for work intermittently out of uniform and unshaven, but those reports were mostly prior to the period under consideration.  Instead, during the relevant period, the Veteran was generally noted to be well groomed or adequately groomed, his memory function was intact and without evidence of impaired attention or impaired concentration, and mental status examinations were essentially normal (other than a depressed affect and mood).  The Veteran specifically denied panic attacks, obsessions/compulsions, and despite an endorsement on psychological testing, he routinely denied suicidal ideation.  

The Board finds that the aforementioned lay and clinical findings collectively indicate that, from August 8, 2002, to August 25, 2003, the Veteran was not seriously occupationally and socially impaired to the extent that a rating in excess of 50 percent was warranted under either the old or revised rating criteria. 

Accordingly, the Board finds that the Veteran's service-connected psychiatric disorder met the criteria for a 30 percent rating, but not higher, during the period from March 10, 2000, to August 8, 2002, and a 50 percent rating, but not higher, during the period from August 8, 2002, to August 25, 2003.  The preponderance of the evidence is against a finding that any higher rating is warranted during those periods.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the Period from August 25, 2003

Since August 25, 2003, the Veteran's psychiatric disorder has been rated as 50 percent disabling.

Private treatment records from August 2003 to January 2005 show the Veteran to be anxious and depressed with an appropriate affect.  His reported concerns involved his work and assignment of light duty; feeling stigmatized by his co-workers and feeling that his co-workers did not trust him; his daughter, who was unemployed and drinking; aging and health issues; his future as a retired person; loneliness; and, his ex-wife's suicide.  Suicidal ideation was reported in October 2003 without a plan.  Assigned GAF scores ranged from 50 to 55.

Thereafter, VA medical records document ongoing psychiatric manifestations.  In an April 2005 telephone call to the VA, the Veteran was noted to jump from topic to topic without finishing his train of thought.  During November 2005 in-patient treatment for a skin disability, the Veteran was noted to speak with pressured speech and flight of ideas.  He was also noted to exhibit an increasingly paranoid thought process.  He was referred for an in-patient psychiatric consultation during which he was noted to be talkative and irritable at times.  Eye contact was good and speech was clear and coherent.  Memory and attention/concentration were good.  Thought processes were organized and there were no delusions or hallucinations.  The Veteran denied suicidal ideation and homicidal ideation.  Diagnoses included PTSD by history, depression disorder by history, and rule out mood disorder secondary to general medical condition.  A GAF score of 45 was assigned.  

The Veteran continued to receive private treatment for his psychiatric conditions involving medication management.  In December 2006, the Veteran appeared nervous, anxious, and sad.  He was tearful, lacking motivation, and having decreased energy and panic attacks.  Memory and concentration were normal, although insight and judgment were noted to be impaired.  A GAF score of 50 was assigned.  Private treatment records from June 2007 to February 2009 generally show the Veteran to be anxious and depressed with an otherwise normal mental status examination.  He denied delusions, hallucinations, and suicidal and homicidal ideations.  His complaints related to sleep difficulty, feeling down, and irritability.  GAF scores ranged from 59 to 64.

The record thereafter shows that in April 2009, the Veteran called the police following a residential burglary at his home in which someone entered his house and damaged his guns.  Upon arrival of the police, the Veteran rambled about surveillance cameras in his car that someone had placed to watch him.  The Veteran's wife informed the police that the Veteran had tried to commit suicide in the past.  The Veteran and his wife then got into a verbal argument and the wife asked the police to take the Veteran's guns as she feared for her own safety and the safety of the Veteran.  The Veteran agreed to hand over the guns.  The officer noted in the report that the Veteran did not display any signs of aggression nor did he make mention of hurting himself or others.

In June 2009 the Veteran was afforded a VA PTSD examination during which he complained of daily depression mostly due to physical problems.  He reported feeling hopeless and worthless and having occasional crying spells.  He reported feeling weak and fatigued, which the examiner attributed in part to mitral valve problems.  Since the last VA examination, the Veteran had remarried and reported some conflict due to irritability.  He reported two grown daughters from a prior marriage with no or minimal contact.  He reported minimal contact with siblings due to emotional detachment.  He reported no friends other than an ex-coworker that he spoke with on the phone occasionally.  He spent most of his day at home sleeping or with his dog, noting that he felt too physically ill to do much of anything.  He also watched television and read.  He reported ongoing cocaine use.

Mental status examination revealed the Veteran to be clean, neatly groomed, and casually dressed.  Psychomotor activity was hyperactive, restless, fatigued, and tense.  Speech was spontaneous, clear, and coherent, and attitude was cooperative.  The Veteran's affect was noted to be somewhat intense and his mood was anxious, depressed, and irritable.  The Veteran was noted to be easily distracted in conversations with his wife and others.  An overabundance of ideas and circumstantiality were noted, and the Veteran reported a preoccupation with thoughts of combat.  The Veteran reported sleep impairment but denied nightmares.  He reported obsessive behavior in repeatedly checking doors and windows for safety concerns.  He reported panic attacks occurring once per month that last for minutes and during which he could not function.  He denied suicidal thoughts, homicidal thoughts, and hallucinations.  The Veteran reported losing his temper occasionally and also reported an inability to maintain personal hygiene.  Memory was normal.

The Veteran reported chronic PTSD symptoms of re-experiencing, avoidance, and increased arousal that occurred daily or most days, noted to be of a moderate degree.  He also reported social avoidance and isolation, anxiety, irritability, occasional panic.  The examiner diagnosed PTSD and depression, not otherwise specified, and indicated that both disorders cause social withdrawal, isolation, insomnia, and poor concentration.  A GAF score of 50 was assigned for each disorder.  The examiner commented that, although the Veteran was not working, irritability and poor concentration would affect his work performance.  The examiner also noted that irritability causes marital stress and that the Veteran was very isolated, socially, with no real friends.  The examiner noted that the Veteran's PTSD did not cause total occupational and social impairment, but rather deficiencies in the areas of thinking, family relations, work, and mood.

Private correspondence from the Veteran's private psychiatrist dated in September 2009 noted that the Veteran had been treating with him since January 2005 and his condition had worsened since that time.  The psychiatrist wrote that the Veteran had been in near continuous panic and depression affecting his ability to function independently; had speech that was intermittently illogical, obscure, and irrelevant; and recently had suicidal ideations.  The psychiatrist wrote that the cause of the Veteran's worsening mental status was use or non-use of major tranquilizers and the Veteran's constant usage of drugs and alcohol, including cocaine.

Also of record are various written statements from the Veteran and his wife, who married the Veteran in 2005, describing the Veteran's psychiatric symptoms.  In statements dated in November 2006 and August 2009, the Veteran's wife reported her observations of the Veteran including that he is very sad, depressed, and always anxious; isolates at home and watches war movies; exhibits feelings of depression and fear; states that he would be better off dead when severely depressed; has difficulty focusing in conversations; has a defensive attitude and feels that everyone is out to hurt him; is sometimes aggressive; and has sleep difficulties.

In the Veteran's July 2009 substantive appeal, his service representative noted the Veteran's reports of panic attacks and irritability with periods of violence.  He also added that the Veteran was unable to operate a motor vehicle and that his wife had to take care of his personal needs and handling the finances.  

Finally, Social Security Administration (SSA) records show that the Veteran was found to be disabled as of January 2004, but not due to his psychiatric disorder.  In support of the Veteran's March 2007 application for SSA disability benefits, the Veteran and his wife reported that the Veteran had experienced anxiety attacks since 2003 that were frequent in nature.  The Veteran's wife also stated that the Veteran needed reminders to take his medicine and that he could not prepare meals or pay bills because he was confused.  Also in support of the Veteran's application for disability benefits, his treating psychiatrist submitted a report dated in January 2008 indicating that the Veteran would have a poor ability to follow work rules; relate to co-workers; deal with the public; use judgment; deal with work stress; function independently; maintain attention/concentration; understand, remember, and carry out complex job instructions; behave in an emotionally stable manner; and relate predictably in social situations.  The psychiatrist noted a fair ability to interact with supervisors; understand, remember, and carry out details or simple job instructions; and demonstrate reliability.  The psychiatrist noted the Veteran's ability to maintain personal appearance to be good.

On SSA psychological examination in May 2007, the Veteran was adequately dressed and groomed, though during the general medical examination the same month he appeared disheveled.  He maintained good eye contact and communicated well.  He was somewhat fidgety and nervous.  Attention and concentration were poor at times, but the Veteran responded well when directed to stay focused.  Some paranoid thinking was observed.  He reported depression and anxiety with an occasional panic attack.  He denied suicidal or homicidal ideation but reported feeling helpless and hopeless regarding his medical problems.  Testing revealed borderline memory function.  PTSD, depressive disorder not otherwise specified, and generalized anxiety disorder were diagnosed.  The examiner noted that the Veteran stayed home most of the time where he played with his dog and spent time in bed sleeping during the day.  It was noted that the Veteran could prepare himself a light meal and take care of his hygiene needs.  Further assessment by a SSA medical consultant in July 2007 noted that the Veteran's borderline memory function would interfere with performance of complex or detailed tasks.  However, his condition would not preclude his adhering to schedules or limit his ability to complete simple to moderately complex tasks.  Nor would it limit his ability to complete work week requirements.  The examiner noted that while residual symptoms persisted, they did not substantially interfere with the Veteran's ability to engage in some level of competitive activity.  

After considering the foregoing evidence, the SSA determined that the Veteran was not disabled based on his psychiatric disorder.

With respect to whether the Veteran's disability warranted more than a 50 percent disability rating for the period from August 25, 2003, to June 6, 2009, the Board finds that the preponderance of the evidence from that period weighs against such a finding under both the old criteria and the revised criteria.  

With respect to the old schedular rating criteria, the evidence does not show severe impairment in the ability to maintain effective or favorable relationships and severe impairment in the ability to obtain and retain employment.  On the contrary, while the Veteran reports social isolation and a lack of friends, the evidence during the relevant period shows that the Veteran met and married his current wife.  Similarly, although the Veteran reported feeling stigmatized by his co-workers and feeling that they did not trust him, the evidence also shows that the Veteran was put on light duty and given decreased responsibilities due physical disabilities and not due to his psychiatric disorder.  The Board also finds it significant that, although the Veteran was declared disabled by the SSA as of January 2004, it was not due to his psychiatric disorder.  Specifically, an SSA examiner determined that the Veteran's psychiatric symptoms, to include impaired memory function, would not limit the Veteran's ability to complete simple to moderately complex tasks, limit his ability to complete work week requirements, or substantially interfere with the Veteran's ability to engage in some level of competitive activity.  Therefore, the Board finds that a rating in excess of 50 percent is not warranted under the old schedular rating criteria for mental disorders.

With respect to the revised schedular rating criteria, the Board finds that the overall evidence during the relevant period is consistent with a 50 percent rating, but not higher.  During the relevant period from August 25, 2003, to June 6, 2009, the Veteran was not shown to have ongoing suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  On the contrary, the Veteran met his wife and was married during the relevant period of time, indicating an ability to establish and maintain effective relationships.  The Board also finds significant the fact that mental status examinations during this period were generally normal.  Finally, the Board notes that during the relevant period, with the exception of a GAF score of 45 assigned in November 2005 while the Veteran was undergoing treatment for a nonservice-connected physical condition, GAF scores generally ranged from 50 to 55 from August 2003 to December 2006, and from 59 to 64 from June 2007 to February 2009, indicating moderately severe to mild impairment.

The Board acknowledges that there is some evidence of the criteria for a 70 percent rating.  For example, in October 2003, the Veteran reported suicidal ideation without a plan.  In April 2005, November 2005, and April 2009, the Veteran was noted to have speech that was pressured with flight of ideas and thought content that was paranoid,  In May 2007, the Veteran was noted to be disheveled during an SSA general medical examination.  Nevertheless, the Board finds that those isolated or rare instances in a nearly six-year period do not more nearly approximate the criteria for a 70 percent evaluation, particularly in the absence of other symptoms.

The Board also recognizes that the Veteran and his wife have provided lay evidence of frequent panic attacks, suggesting near-continuous panic.  The Veteran and his wife are competent, as a lay persons, to report such symptoms of which they had personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also observes that the Veteran was prescribed Xanax during the relevant appeals period.  Nevertheless, the Board considers it significant that contemporaneous mental status examinations during the relevant period on appeal, with few exceptions, were negative for panic attacks or reports of panic attacks.  Furthermore, the Board finds it significant that on the occasions that the Veteran did report panic (during December 2006 private treatment and during May 2007 examination for SSA benefits), the Veteran reported panic that was only occasional in frequency, which would not constitute frequent panic attacks.  

The Board has also considered evidence submitted by the Veteran's treating psychiatrist, including a September 2009 statement indicating that the Veteran's condition had worsened during the relevant appeals period and that he had been in a near-continuous panic and depression, and a January 2008 report submitted in support of the Veteran's claim for SSA disability benefits supporting severe impairment in social and occupational functioning due to psychiatric symptoms.  The Board finds that evidence to be of limited probative value.  Specifically, the Board finds that the examiner's statements and conclusions in both the January 2008 report and the September 2009 statement are unsupported by his own treatment records which routinely indicate normal memory, concentration, and attention span; groomed appearance with good eye contact; appropriate or normal thought processes and associations; no psychosis; no suicidal or homicidal ideation; and intact insight and judgment.  Those records do not document frequent or even occasional panic, let alone near-continuous panic.  Moreover, those records document overall stability, if not an improvement in the Veteran's condition since treatment began, as indicated by references to good response to treatment and progress notes showing the Veteran to be "stable," "better," "not depressed," and "not so anxious."  The Board also finds it significant that the psychiatrist consistently assigned GAF scores between 59 and 64, indicating mild to moderate impairment.  Therefore, the Board finds that the private psychiatrist's records, which were made contemporaneously with and in furtherance of treatment of the Veteran, are more probative and persuasive than the statement and report offered in support of claims for disability benefits.

The aforementioned lay and clinical findings collectively indicate that, from August 25, 2003, to June 6, 2009, the Veteran was not seriously occupationally and socially impaired to the extent that a rating in excess of 50 percent was warranted under either the old schedular rating criteria or the revised schedular rating criteria.

Based on the foregoing, the Board finds that the pertinent clinical and lay evidence of record indicates that since June 6, 2009, the Veteran's psychiatric symptoms have been moderately severe in nature.  In so finding, the Board considers it significant that the June 2009 VA examiner found the Veteran's psychiatric symptoms to be productive of deficiencies in the areas of thinking, family relations, work, and mood.  Specifically, the examiner found that the Veteran's irritability caused marital stress and that his poor concentration, irritability, and anxiety would cause reduced work performance.  In addition, a statement from the Veteran's wife dated in August 2009 indicates isolation and suicidal ideation.  The Board finds that evidence collectively demonstrates occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, as required for a 70 percent rating under the revised rating criteria for Diagnostic Code 9411.

Finally, the Board has considered whether a rating in excess of 70 percent is warranted for the period from June 6, 2009, and finds that the preponderance of the evidence weighs against such a finding.  The evidence for the relevant period primarily consists of the June 2009 VA examination, which supports the assignment of a 70 percent rating.

Under the old schedular rating criteria, the Board finds that the evidence since June 6, 2009, does not show that the Veteran's attitudes with all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Nor does the evidence show totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, or explosions of aggressive energy resulting in profound retreat from mature behavior.  Nor does the evidence show that the Veteran is demonstrably unable to obtain or retain employment due to his psychiatric disorder.  On the contrary, the Veteran did not exhibit inappropriate behavior, panic, confusion, or fantasy during the June 2009 VA examination, and his attitude toward the examiner was cooperative.  There is no indication in the examination report of a retreat from mature behavior or incapacitating psychoneurotic symptoms.  Nor was the Veteran found to be totally occupational impaired by the VA examiner.  Therefore, the Board finds that a 100 percent schedular rating under the old schedular rating criteria is not warranted.

With respect to the revised schedular criteria, the Board finds that a 100 percent schedular rating is not warranted.  The June 2009 VA examiner did not find the Veteran to be totally socially and occupationally impaired due to his psychiatric disorder, nor did the examiner document symptoms such as gross impairment in thought processes or communications, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss.  The Board also finds it significant that the Veteran was not found by the SSA to be disabled based on his psychiatric disorder.

The Board has considered the various statements submitted by the Veteran, his wife, and his service representative, dated in July 2009 and August 2009.  Those statements relate symptoms to include disorientation and confusion, neglect of personal appearance and hygiene, unprovoked periods of violence, and obsessional  rituals.  They also suggest that the Veteran retired early due to his psychiatric disorder.  While the Veteran and his wife are certainly competent to make those statements, the Board finds those statements to lack credibility as they are contradicted by the objective medical evidence of record.  The objective medical evidence does not show disorientation and confusion, neglect of personal appearance and hygiene, periods of violence, or obsessional rituals.  On the contrary, the Veteran was noted throughout the record, with rare exception, to be adequately or well groomed or normal in appearance.  During the most recent VA examination, he was noted to be cognitively intact, and SSA examinations in May 2007 similarly found the Veteran to be capable of hygiene needs and routine daily activities such as preparing a light meal.  The Board also finds it significant that, with respect to the reports of Veteran and his wife regarding a lack of engagement in activities, the Veteran himself has attributed at least part of that lack to his nonservice-connected physical disabilities.  During the June 2009 VA examination, the Veteran reported that he usually felt too physically ill to do anything.  In fact, the Board notes that during the most recent VA examination, the Veteran reported depression that rated as a 9 on a 1 to 10 scale mostly due to physical problems.  That notation is consistent with much of the other evidence of record which shows the Veteran's psychiatric complaints to largely revolve around his nonservice-connected physical disabilities.  

Finally, the Board has considered the September 2009 statement of the Veteran's treating psychiatrist, and for the reasons previously discussed, finds that it lacks probative value as it is contradicted by the psychiatrist's own treatment records.   The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, the Board finds that the Veteran's service-connected psychiatric disorder did not meet the criteria for a rating higher than 50 percent from August 23, 2003, to June 6, 2009.  Furthermore, the Board finds that the psychiatric disorder has met the criteria for rating of 70 percent, but not higher, since June 6, 2009.  The preponderance of the evidence is against a finding that higher ratings are warranted during the period since August 25, 2003.  38 U.S.C.A. § 5107(b) (West 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds in this case that the regular schedular standards are not inadequate. 

The Board acknowledges that the Veteran has reported that the symptoms of his service-connected psychiatric disorder prevent him from working.  However, the record indicates that the Veteran was put on light duty at work and eventually retired from work with the fire department due to his numerous physical disabilities.  There is no indication that his overall level of impairment goes beyond that contemplated in the disability ratings that have been assigned for that psychiatric disorder.  The Veteran's service-connection psychiatric disorder also has not been shown to warrant frequent hospitalization throughout the relevant appeals period, or to otherwise render impractical the application of the regular schedular standards.  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2006 and a rating decision in November 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  The Board also observes that the rating decision sent in November 2007 provided the Veteran with both the old and revised rating criteria for evaluating psychiatric disabilities.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the July 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.











	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for a psychiatric disorder for the period prior to May 10, 2000, is denied.

A 30 percent rating for a psychiatric disorder for the period from May 10, 2000, to August 8, 2002, is granted.

A 50 percent rating for a psychiatric disorder for the period from August 8, 2002, to August 25, 2003, is granted.

A rating in excess of 50 percent for the period from August 25, 2003, to June 6, 2009, is denied.

A 70 percent rating for a psychiatric disorder for the period since June 6, 2009, is granted.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim for service connection for an undiagnosed illness manifested by a respiratory disability and a skin disability and his claim for TDIU. 

Regarding the claim for service connection for an undiagnosed illness, the Veteran contends that his current skin disability and his current respiratory disabilities, claimed as asthma, lung tumors, pulmonary cryptococcosis, and hoarse throat, were caused or aggravated during his service in the Southwest Asia Theater of operations during the first Persian Gulf War.  He also asserts that, since leaving the military, he has continued to experience problems related to his skin and respiratory disabilities.  Service records show that he served in the Southwest Asia Theater of operations during the Persian Gulf War and, therefore, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), his status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board is required to consider whether service connection may be warranted.  38 C.F.R. § 3.317 (2010).  

The Veteran's April 1990 enlistment examination is negative for complaints or clinical findings related to a skin disability or a respiratory disability.  Service medical records are also negative for complaints or clinical findings related to a skin disability.  The Veteran did not report a history of shortness of breath or asthma on a November 1990 dental questionnaire.  Also in November 1990, it was noted that the Veteran experienced occasional heart palpitations but was able to run without limitation.  In December 1990, reactive airway disease and bronchitis were assessed with no past history of wheezing noted.  The service medical records thereafter show that the Veteran was treated for an ulnar nerve disability and a heart condition, but are negative for complaints related to a skin disability or a respiratory disability.  A Department of the Navy Memorandum dated in April 1991 indicates that the Veteran was not receiving or scheduled to receive further medical care from the Camp Lejeune Naval Hospital but was to report for orthopedic evaluation upon reporting to the reserve center following separation.  In May 1991, the Veteran was found physically qualified for separation from active duty. 

Service personnel records show that while deployed during Operation Desert Storm, the Veteran was exposed to heavy atmospheric smoke generated as a result of numerous oil-well fires.  Those records also show that the Veteran worked as a firefighter for many years prior to service in April 1990.

The record thereafter shows that the Veteran attended a November 1993 VA examination for an unrelated claim during which he reported severe rashes that frequently affected his upper extremities.  He reported to the examiner his belief that the skin marks and eruptions he was experiencing were secondary to toxic exposures while serving in the Gulf.  The Veteran also related that, through his employment as a firefighter with the county fire department, he was constantly exposed to smoke.  While the Veteran's comments were noted in the November 1993 VA examination report, no clinical findings were made with respect to any skin or respiratory disorder. 

In a March 2000 medical fitness for duty determination, it was noted that the Veteran suffered from dermatitis and had an especially large ulcerated lesion on right thigh.  There were also diffuse areas of severe excoriation and inflammatory dermatitis that were especially severe over the left arm.  The Veteran attributed his dermatological problems to Gulf War Syndrome.  Dyspnea on exertion was also noted.  In January 2001, the Veteran sought VA psychiatric treatment during which he reported experiencing multiple medical complaints since returning from the Gulf War, including skin lesions.  

Private records show treatment in May 2002 for right lower rib cage pain with radiation to the back and pain in the right upper quadrant region.  He reported experiencing similar symptoms in the past, noting that problems began when he returned from the Gulf War, but had now become unbearable.  A pulmonary function study revealed reduced forced vital capacity and expiratory reserve volume consistent with centripetal obesity.  A CT scan revealed several nodules in the lower lobe of the right lung.  The Veteran was referred for an infectious disease consultation during which he denied sinus problems, shortness of breath, cough, and sputum production or hemoptysis.  He reported exposures in service to include oil fires, sandstorms, and possible nerve agents and radiation.  He also reported having experienced recurrent skin lesions since that time, indicating that they usually healed after a long time and that some left hypopigmented scarring.  He also reported that a number of biopsies had been performed, some of which showed some "granuloma."  Biopsy in May 2002 showed granulomatous inflammation with unidentified yeast forms.  The physician believed the pulmonary nodules to be associated with pulmonary cryptococcosis, but noted that other more exotic fungi could not be excluded considering the Veteran's exposures through his occupation and his history of serving in the Gulf War.  Upon further testing, cultures showed Cryptococcus neoformans and borderline Histoplasma antigen.  A diagnosis was made of pulmonary cryptococcosis with three right lower lobe nodules.

VA medical records show that in July 2002 the Veteran denied chronic cough, shortness of breath, or dyspnea on exercise but did report soreness in his throat and neck area.  He also reported having several skin biopsies on his arms relating to lesions from the Gulf War.  On physical examination, healed lesions from biopsies were noted on the Veteran's arms.  In August 2002, during a mental health evaluation, the Veteran reported respiratory problems, indicating that approximately one-quarter of his right lung did not function due to non-malignant nodules which the Veteran attributed to his service in the Persian Gulf.

An employee medical status update completed by the Veteran and signed by a physician some time in 2003 notes a diagnosis of chronic fatigue syndrome with treatment involving a nebulizer.  Private mental health records dated in August 2003, September 2003, and October 2003 note medications to include asthma medication and reported health issues to include sleep apnea, shortness of breath, bronchitis, and asthma.  Private medical records dated in January 2004 and February 2005 show treatment for a chronic ulcer of the right leg.

In November 2005, the Veteran presented for emergency treatment with complaints of a cough, fever, pain in the right leg, and an increasing rash on the right leg.  He reported a long-standing dry cough for years and history of granulomatous disease secondary to Cryptococcus.  He also reported a skin lesion or ulcer on his right leg that had been present for over a year.  He reported having similar ulcers on his legs, arms, and trunk since returning from the Gulf War.  He reported a history of private treatment with oral antibiotics for his skin condition for about four years without improvement.  He indicated that the ulcers had eventually resolved on their own but then reappeared the year prior.  A raised rash was noted on the right leg extending from the knee to the buttock.  An ulcer with brown scabbing was noted in the medial anterior right thigh and erythematous ringed lesions with small pustules were noted bilaterally on the lateral gluteus and hips.  The etiology of the ulceration and chronic skin lesions was undetermined and differential diagnosis was broad.  It was noted that the Veteran's ulceration served as a point of entry for a bacterial pathogen which resulted in sepsis.  The Veteran was treated with antibiotic therapy.  The condition then spread to his left leg and methicillin-susceptible Staphylococcus aureus bullous cellulitis was diagnosed.  

A January 2006 VA treatment record indicates that the Veteran returned for VA treatment with open lesions on his leg and neck.  He was started on Cipro.  The record also notes that the Veteran had a biopsy of the right thigh plaque performed by a private dermatologist consistent with lichen simplex chronicus.  

Thereafter, in May 2006, private records show treatment for bronchitis.  At that time, the Veteran reported wheezing and dyspnea and a history of asthma with occasional attacks.  In June 2006, the Veteran was noted by a private provider to have skin ulcers and a lung abnormality manifested by wheezing and rales.  In October 2006, the Veteran reported a cough and chronic obstructive pulmonary disease (COPD) was assessed.

VA records show continued treatment for the Veteran's skin and respiratory disabilities.  In January 2006, a biopsy of the left thigh was consistent with nevus comedicus.  A nuclear stress test conducted in March 2007 showed shortness of breath.  A pre-anesthesia assessment in July 2007 notes a history of obstructive airway disease, asthma with use of an inhaler for six months in 2003, and obstructive sleep apnea with use of  CPAP machine. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79  (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in- service injuries for purposes of obtaining VA examination). 

The Board acknowledges that the evidence of record does not show any post-service diagnoses of asthma or bronchitis, but shows a history of pulmonary cryptococcosis, diagnoses of sleep apnea and COPD, and reported treatment involving a nebulizer and asthma medication.  Nevertheless, the Board observes that the Veteran is competent to testify as to a continuity of symptoms, such as coughing and shortness of breath, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In light of that lay evidence, and the service medical records showing that the Veteran was treated for bronchitis in service, it remains unclear to the Board whether any current respiratory disability was caused or aggravated in service.  

With respect to the Veteran's skin disability, the Board observes that the service medical records are negative for complaints or findings related to any skin disability.  Nevertheless, the Board observes that the Veteran is competent to testify as to a continuity of symptoms, such as skin lesions, ulcers, and rashes, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In light of that lay evidence, and the evidence showing complaints of a skin disability which the Veteran related to service early as November 1993, it remains unclear to the Board whether any current skin disability was caused or aggravated in service.  

Accordingly, the Board finds an additional VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of the Veteran's claim.  That VA examination should specifically address whether any current skin disability and respiratory disability were caused or aggravated in service.  

The Board notes that the Veteran was scheduled for a VA examination regarding Gulf War illnesses in March 2008 and that he failed to report for that examination.  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 38 C.F.R. § 3.655(a) (2010).

In addition, the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In view of the Veteran's assertions that his skin problems and respiratory problems are related to his service in the Southwest Asia theater of operations during the first Persian Gulf War, the Board is required to consider whether service connection may be warranted under 38 C.F.R. § 3.317 (2010).  Under that provision, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2010). 

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (2010). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.117 (2010).  Lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5) (2010); Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2010).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2010). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2010). 

As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and it remains unclear to the Board whether his skin and respiratory problems may be considered manifestations of an undiagnosed illness or a chronic multi symptom illness, the Board finds that, on remand, he should be afforded a VA examination with respect to that claims that comports with Gulf War guidelines.  38 C.F.R. § 3.159(c)(4) (2010). 

Finally, the record shows that no VA medical records dated after March 2008 have been associated with his claims folder.  Because it appears that there may be outstanding VA medical records dated after March 2008 that may contain information pertinent to the Veteran's claim, and because that claim is being remanded on other grounds, the Board finds that efforts to obtain any outstanding VA records should be made. 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Board will next turn to the issue of TDIU.  Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this decision, the Board granted the Veteran an increased rating of 70 percent for a psychiatric disorder.  He is also in receipt of a 10 percent rating for an ulnar nerve disability.  Thus, the percentage criteria of 38 C.F.R. § 4.16(a) are met.  The remaining question therefore is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

The record shows that the Veteran has the equivalent of a high school education and two years of college studying emergency medical services/paramedics.  The Veteran was employed for nearly 25 years with the fire department doing fire rescue.  That employment ended around January 2004 and he has not worked since that time.  The record shows that the Social Security Administration determined the Veteran to be totally disabled as of January 2004, but did not find the Veteran to be totally disabled based on his psychiatric disorder.

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of his service-connected disabilities, is no longer able to be employed or whether he is more generally unemployable.  It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected psychiatric disorder on his ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of his service-connected psychiatric disorder on his unemployability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder all medical records from the VA Medical Center in Miami, Florida, dated from March 2008.

2. After the above development has been completed, schedule the Veteran for a Gulf War examination with regard to his claim for service connection for an undiagnosed illness manifested by a skin disability and a respiratory disability.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  The examiner should reconcile the findings with all pertinent lay and clinical evidence, including the Veteran's service personnel records showing service in the Southwest Asian Theater of Operations during the Gulf War and indicating that he was exposed to heavy atmospheric smoke generated as a result of in excess of 500 oil-well fires; service medical records showing treatment for bronchitis in service; and, the Veteran's lengthy pre- and post-service employment history as a firefighter.  Additionally, the VA examiner should consider the lay statements of the Veteran and his wife asserting a continuity of skin and respiratory symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  Specifically, the VA examiner's opinion should address the following: 

a. State whether the Veteran's current respiratory symptoms are attributable to a known clinical diagnosis, or whether those problems are manifestations of an undiagnosed illness. 

b. If any respiratory disability is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by his documented exposure to smoke from oil-well fires or his reported exposure to nerve gas or radiation while on active duty in the Southwest Asian Theater of Operations during the first Persian Gulf War.

c. If any claimed respiratory disability is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the condition is related to any aspect of the Veteran's active military service.  

d. State whether the Veteran's current skin symptoms are attributable to a known clinical diagnosis, or whether those problems are manifestations of an undiagnosed illness. 

e. If any claimed skin disorder is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the condition was caused or aggravated by his documented exposure to smoke from oil-well fires or his reported exposure to nerve gas or radiation while on active duty in the Southwest Asian Theater of Operations during the first Persian Gulf War.

f. If any claimed skin disorder is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the condition is related to any aspect of the Veteran's active military service. 

3. Schedule the Veteran for a VA examination to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the prior SSA determinations and the June 2009 VA examiner's conclusion that the Veteran is not totally occupationally impaired due to his psychiatric disorder.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of any psychiatric disorder should be reported in detail.  The examiner should describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  Specifically, the examiner should opine as to whether the Veteran's service-connected psychiatric disorder and left ulnar nerve neuropathy, without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

4. Then, readjudicate the claim on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


